Title: From George Washington to the Continental Congress Marine Committee, 1 June 1779
From: Washington, George
To: Continental Congress Marine Committee


        
          Gentlemen,
          Head Quarters Middle Brook June 1st 1779.
        
        This will be delivered you by Major Blodget, who has served with reputation in the army since the commencement of the war in the capacities of Brigade Major & Aide De Camp to General Greene—The late arrangement of the army unavoidably places the Gentlemen in this line, of former appointment on a footing comparitively so disadvantageous as in addition to other motives to have determined Major Blodget to leave the Army—He is still anxious to be useful in the military line, if he can be more agreeably situated and has signified to me that there is a vacancy for a captain of marines on board the Dean frigate, which he would be glad to fill—In justice to this Gentleman’s early zeal and meritorious conduct in the service I take the liberty to recommend him to the Committee as one who deserves encouragement and who I have every reason to believe will justify the trust, if circumstances permit its being reposed in him. I have the honor to be Very Respectfully Gentlemen Yr Most Obedt serv.
      